      Case 3:17-cv-00347-CWR-LRA Document 368 Filed 09/12/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LATOYA BROWN; LAWRENCE BLACKMON;
HERBERT ANTHONY GREEN; KHADAFY
MANNING; QUINETTA MANNING; MARVIN
MCFIELD; NICHOLAS SINGLETON; STEVEN
SMITH; BESSIE THOMAS; and BETTY JEAN
WILLIAMS TUCKER, individually and on Behalf of a
class of all other similarly situated                                               PLAINTIFFS

VS.                                              CIVIL ACTION NO. 3:17-CV-347-CWR-LRA

MADISON COUNTY, MISSISSIPPI; SHERIFF
RANDALL S. TUCKER, in his official capacity; and
MADISON COUNTY SHERIFF’S DEPUTY SLADE
MOORE, in his individual capacity                                                DEFENDANTS


                      UNOPPOSED MOTION TO AMEND HEADING

         Defendants, Madison County, Mississippi, and Sheriff Randall C. Tucker, in his official

 capacity, hereby move this Court, unopposed by Plaintiffs, for the entry of an Order Amending

 the Heading in this matter to reflect the correct current and existing plaintiffs and would show

 unto the court the following:

       1.      Plaintiffs’ original Complaint filed on May 8, 2017, identified Herbert Anthony

Green (“Green”) and Marvin McField (“McField”) as plaintiffs in this action. [Dkt. # 1].

       2.      Defendants filed Motions to Dismiss Green and McField as plaintiffs with

prejudice on February 14, 2018, for their failure to prosecute their claims. [Dkt. ## 180, 182].

       3.      This Court entered an Order on March 16, 2018, dismissing Green and McField as

plaintiffs in this action without prejudice. [Dkt. # 242].

       4.      Although Green and McField were not identified as plaintiffs in the Amended

Complaint filed by plaintiffs on February 4, 2019, [Dkt. # 342, ¶¶ 33-40] or the Second Amended
      Case 3:17-cv-00347-CWR-LRA Document 368 Filed 09/12/19 Page 2 of 3



Complaint filed by plaintiffs on June 11, 2019 [Dkt. # 363], Green and McField remain identified

as parties in the case caption.

       7.      The parties have agreed that Green and McField should be removed from the case

caption, and that the heading in this matter should reflect only the current and existing plaintiffs

identified in both the Amended and Second Amended Complaints.

       8.      The parties have further agreed that the stay entered in this matter on February 26,

2019, be lifted for the sole purpose of allowing the heading in this matter to be corrected as set

forth above.

         WHEREFORE, PREMISES CONSIDERED, defendants move this Court to enter an

Order correctly identifying the current and existing plaintiffs in this action, thereby removing the

names of Herbert Anthony Green and Marvin McField as plaintiffs in the heading of this matter.

         This the 12th day of September, 2019.

                                              Respectfully submitted,

                                              MADISON COUNTY, MISSISSIPPI and
                                              SHERIFF RANDALL C. TUCKER, IN
                                              HIS OFFICIAL CAPACITY

                                              BY: /s/ Rebecca B. Cowan
                                                      Rebecca B. Cowan (MSB #7735)
                                                      CURRIE JOHNSON & MYERS, P.A.
                                                      P.O. Box 750
                                                      Jackson, Mississippi 39205-0750
                                                      Telephone: 601-969-1010
                                                      Facsimile: 601-969-5120
                                                      bcowan@curriejohnson.com




                                                 2
Case 3:17-cv-00347-CWR-LRA Document 368 Filed 09/12/19 Page 3 of 3



                                    OF COUNSEL:

                                    Michael B. Wallace (MSB #6904)
                                    Charles E. Ross (MSB #5683)
                                    James E. Graves (MSB #102252)
                                    Charles E. Cowan (MSB #104478)
                                    WISE CARTER CHILD & CARAWAY, P.A.
                                    Post Office Box 651
                                    Jackson, Mississippi 39205-0651
                                    Telephone: 601-968-5534
                                    Facsimile: 601- 944-7738
                                    mbw@wisecarter.com
                                    cer@wisecarter.com
                                    jeg@wisecarter.com
                                    cec@wisecarter.com

                                    Katie Bryant Snell (MSB# 103607)
                                    KATIE BRYANT SNELL, PLLC
                                    P.O. Box 3007
                                    Madison, Mississippi 39130-3007
                                    Telephone: 601-460-9800
                                    katie@katiebryantsnell.com

                                    J. Lawson Hester (MSB #2394)
                                    Jason E. Dare (MSB #100973)
                                    PETTIS, BARFIELD & HESTER, P.A.
                                    4450 Old Canton Road, Suite 210
                                    Jackson, Mississippi 39211
                                    Telephone: 601-987-5300
                                    lhester@pbhfirm.com
                                    jdare@pbhfirm.com




                                3
